DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 7, and 16-20 of U.S. Patent No. 10,248,874. 
For Claim 1
As for Claim 2, although this claim is not identical to Claim 1 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 10,248,874 because Claim 2 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 10,248,874.
As for Claim 3, although this claim is not identical to Claim 2 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 2 of U.S. Patent No. 10,248,874 because Claim 3 is broader than and fully encompassed by Claim 2 of U.S. Patent No. 10,248,874.
As for Claim 4, although this claim is not identical to Claim 4 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 4 of U.S. Patent No. 10,248,874 because Claim 4 is broader than and fully encompassed by Claim 4 of U.S. Patent No. 10,248,874.
As for Claim 5, although this claim is not identical to Claim 3 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 3 of U.S. Patent No. 10,248,874 because Claim 5 is broader than and fully encompassed by Claim 3 of U.S. Patent No. 10,248,874.
As for Claim 6, although this claim is not identical to Claim 7 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 7 of U.S. Patent No. 10,248,874 because Claim 6 is broader than and fully encompassed by Claim 7 of U.S. Patent No. 10,248,874.
For Claim 14, although this claim is not identical to Claim 16 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 16 of U.S. Patent No. 10,248,874 
As for Claim 15, although this claim is not identical to Claim 16 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 16 of U.S. Patent No. 10,248,874 because Claim 15 is broader than and fully encompassed by Claim 16 of U.S. Patent No. 10,248,874.
As for Claim 16, although this claim is not identical to Claim 17 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 17 of U.S. Patent No. 10,248,874 because Claim 16 is broader than and fully encompassed by Claim 17 of U.S. Patent No. 10,248,874.
As for Claim 17, although this claim is not identical to Claim 19 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 19 of U.S. Patent No. 10,248,874 because Claim 19 is broader than and fully encompassed by Claim 19 of U.S. Patent No. 10,248,874.
As for Claim 18, although this claim is not identical to Claim 18 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 18 of U.S. Patent No. 10,248,874 because Claim 18 is broader than and fully encompassed by Claim 18 of U.S. Patent No. 10,248,874.
As for Claim 19, although this claim is not identical to Claim 20 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 20 of U.S. Patent No. 10,248,874 because Claim 20 is broader than and fully encompassed by Claim 20 of U.S. Patent No. 10,248,874.

Claims 8-12 are also rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9-11 and 15 of U.S. Patent No. 10,248,874 in view of Ronning et al. (US 2016/0371983; herein “Ronning”).
For Claim 8, although this claim is not identical to Claim 9 of U.S. Patent No. 10,248,874, Claim 8 is not patentably distinct from Claim 9 of U.S. Patent No. 10,248,874 because Claim 8 is mostly broader than and fully encompassed by Claim 9 of U.S. Patent No. 10,248,874, but is narrower than Claim 9 of U.S. Patent No. 10,248,874 with regard to the “range sensor” and “camera.”
However, Ronning provides this feature.  For example, Ronning discloses, as shown in figures 1, 8A, 8B, and 9, a system comprising: a range sensor (see paragraph [0044]); a camera (116 – figure 1); and one or more processor [sic] (110) programmable to execute instructions stored in non-transitory computer readable storage media (118), the instructions comprising: receiving an image frame from the camera (116; see paragraph [0021]); selecting a night mode or a day mode based on a pixel brightness in the image frame (figure 9, step 908, shows this determination and paragraph [0092] discloses that this determination is made based on pixel brightness); detecting an image region corresponding to a vehicle based on first camera data when in the night mode or based on second camera data received from the camera (116) when in the day mode (figure 9, steps 910A and 910B, show and paragraph [0152] discusses that a vehicle is detected in live video frames from the camera, 116, using the daytime model during the daytime and that the vehicle is detected in live video frames from the camera, 116, using the nighttime model during the nighttime); and classifying a vehicle based on image data in the image region corresponding to the vehicle (figure 9, steps 910A and 910B, show and paragraph [0141] discuses that, in addition to detecting the image region, features of the vehicles are also 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ronning with Claim 9 of U.S. Patent No. 10,248,874 to arrive at Claim 8.
As for Claim 9, although this claim is not identical to Claim 9 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 9 of U.S. Patent No. 10,248,874 because Claim 9, in view of the discussion of Claim 8 above, is mostly broader than and fully encompassed by Claim 9 of U.S. Patent No. 10,248,874.
As for Claim 10, although this claim is not identical to Claim 10 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 10,248,874 because Claim 10, in view of the discussion of Claim 8 above, is mostly broader than and fully encompassed by Claim 10 of U.S. Patent No. 10,248,874.
As for Claim 11, although this claim is not identical to Claim 11 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 10,248,874 because Claim 11, in view of the discussion of Claim 8 above, is mostly broader than and fully encompassed by Claim 11 of U.S. Patent No. 10,248,874.
As for Claim 12, although this claim is not identical to Claim 15 of U.S. Patent No. 10,248,874, this claim is not patentably distinct from Claim 15 of U.S. Patent No. 10,248,874 because Claim 12, in view of the discussion of Claim 8 above, is mostly broader than and fully encompassed by Claim 15 of U.S. Patent No. 10,248,874.

Claims 1, 7, 8, 13, 14, and 20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, 8, 14, and 20 of U.S. Patent No. 10,853,673. 
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 10,853,673, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 10,853,673 because Claim 1 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 10,853,673.
As for Claim 7, although this claim is not identical to Claim 7 of U.S. Patent No. 10,853,673, this claim is not patentably distinct from Claim 7 of U.S. Patent No. 10,853,673 because Claim 7 is broader than and fully encompassed by Claim 7 of U.S. Patent No. 10,853,673.
For Claims 8 and 13, although these claims are not identical to Claim 8 of U.S. Patent No. 10,853,673, these claims are not patentably distinct from Claim 8 of U.S. Patent No. 10,853,673 because Claims 8 and 13 are broader than and fully encompassed by Claim 8 of U.S. Patent No. 10,853,673.
For Claim 14, although this claim is not identical to Claim 14 of U.S. Patent No. 10,853,673, this claim is not patentably distinct from Claim 14 of U.S. Patent No. 10,853,673 because Claim 14 is broader than and fully encompassed by Claim 14 of U.S. Patent No. 10,853,673.
As for Claim 20, although this claim is not identical to Claim 20 of U.S. Patent No. 10,853,673, this claim is not patentably distinct from Claim 20 of U.S. Patent No. 10,853,673 because Claim 20 is broader than and fully encompassed by Claim 20 of U.S. Patent No. 10,853,673.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.”  See MPEP § 2171.  Regarding requirement (B), the MPEP states, “The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity.  ‘As the statutory language of ‘particular[ity]’ and ‘distinct[ness]’ indicates, claims are required to be cast in clear – as opposed to ambiguous, vague, indefinite – terms.”  See MPEP § 2173.02, Section II.  The MPEP also states, “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is 
As for Claims 4 and 17, Claims 4 and 17 respectively depend from Claims 3 and 16, which respectively depend from Claims 2 and 15, which respectively depend from Claims 1 and 14.  Claims 1 and 14 respectively first introduce a brake light, but Claims 3 and 16 respectively introduce another brake light.  However, Claims 4 and 17 respectively recite “classifying the brake light.”  One with ordinary skill in the art would be unable to determine whether the “brake light” of Claims 4 and 14 are referring to the brake light of Claims 1 and 14 or Claims 3 and 16 or both.  
Therefore, Claims 4 and 14 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has treated and interpreted the claim and limitation as if the brake light of Claims 3 and 16 are respectively referring to the brake light of Claims 1 and 14 and the brake light of Claims 4 and 14 are respectively referring to both the brake light of Claims 1 and 3 and Claims 14 and 16.
For Claim 14, the claim is directed towards “Non-transitory computer readable storage media storing instructions.”  However, because of this language, one with ordinary skill in the art would not be able to determine the metes and bounds of what is required by this claim.
The Examiner recognizes that, because this claim is directed towards “Non-transitory computer readable storage media,” this claim encompasses a wide scope of subject matter.  MPEP § 2173.04 states, inter alia, “A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined.  But a claim is 
In this case, because the claim could require an infinite number of computer readable storage media and because the claim could require one computer-readable medium having a plurality of instructions or multiple computer-readable media with a plurality of instructions distributed among the media, one with ordinary skill in the art would find the claim ambiguous and would be unable to determine the metes and bounds of the claim.  
Therefore, Claim 14 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has treated and interpreted the claim and limitation as if it recites the following: “A non-transitory computer readable storage medium.”
As for Claims 15-20, these claims depend from independent Claim 14 and, accordingly, these claims incorporate all of the limitations of independent Claim 14. 
Therefore, at least on this basis, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronning et al. (US 2016/0371983; herein “Ronning”) in view of Winter et al. (US 2012/0176499; herein “Winter”).
The Examiner recognizes that Claim 1, which is a method claim, substantively corresponds to Claim 14 which is an article of manufacture claim.  For consistency, Claims 1 and 14 and, where appropriate, their respective dependent claims, have been rejected together using the language of Claim 1 and its respective dependent claims.
For Claims 1 and 14, Ronning discloses, as shown in figures 1, 8A, 8B, and 9, a method comprising:
selecting a night mode or a day mode based on a pixel brightness in an image frame (figure 9, step 908, shows this determination and paragraph [0092] discloses that this determination is made based on pixel brightness); 
detecting an image region corresponding to a vehicle based on first camera data when in the night mode or based on second camera data when in the day mode (figure 9, steps 910A and 910B, show and paragraph [0152] discusses that a vehicle is detected in live video frames from the camera, 116, using the daytime model during the daytime and that the vehicle is detected in live video frames from the camera, 116, using the nighttime model during the nighttime); and
classifying a vehicle based on image data in the image region corresponding to the vehicle (figure 9, steps 910A and 910B, show and paragraph [0141] discuses that, in addition to detecting the image region, features of the vehicles are also extracted).

Ronning also discloses, in paragraph [0044], where a range detector is included in a sensor array and discloses, in figure 9 and paragraph [0154], calculating a distance to the identified vehicle, but Ronning does not specifically disclose detecting an image region corresponding to a vehicle based on range sensor data or based on camera image data and classifying a brake light of the vehicle as on or off based on image data in the image region corresponding to the vehicle.
The Examiner recognizes that the “detecting an image region corresponding to a vehicle based on range sensor data when in the night mode or based on camera image data when in the day mode” limitation is written broadly enough such that it allows for detecting an image region based on both range sensor data and camera image data in both the day and night modes.  In other words, the limitation does not preclude the camera image data from being used in the night mode and the range sensor data from being used in the day mode.
In this regard, since Ronning shows performing first process using camera image data from a camera in a day mode or a second process using camera image data from a camera in a night mode, the only elements missing from Ronning is also performing both the first process and second process using range sensor data in addition to the camera image data.
However, Winter discloses this feature.  Like Ronning, Winter is directed towards classifying a vehicle based on image data in an image region corresponding to a vehicle (see Winter’s abstract), but Winter discloses additional features relating to the detection and classification.  For example, Winter teaches that detection of the image region corresponding to a 
According to Winter, the above-discussed additional features are advantageous in drive assistance and collision avoidance systems.  See paragraph [0002].  Winter additionally states that the invention in advantageous because it requires a minimal amount of processing effort.  See paragraph [0032].
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include the above-discussed additional features of Winter in the method disclosed by Ronning.
As for Claims 5 and 18, Winter additionally teaches, as discussed in paragraph [0014], further comprising determining one or regions of interest corresponding to brake lights of the vehicle in the image region corresponding to the vehicle by: 
extracting contours in the image region corresponding to the vehicle (see “defining an image region 11 belonging to this vehicle”); and 
selecting contours having a shape or size corresponding to a brake light shape or size (see “dividing this image region into a left part region 12, a middle part region 13, and a right part region 14 … corresponds to a left rear light … to a middle rear light … to a right rear light”).
As for Claims 7 and 20
For Claim 8, Ronning discloses, as shown in figures 1, 8A, 8B, and 9, a system comprising:
a range sensor (see paragraph [0044]); 
a camera (116 – figure 1); and 
one or more processor [sic] (110) programmable to execute instructions stored in non-transitory computer readable storage media (118), the instructions comprising:
receiving an image frame from the camera (116; see paragraph [0021]);
selecting a night mode or a day mode based on a pixel brightness in the image frame (figure 9, step 908, shows this determination and paragraph [0092] discloses that this determination is made based on pixel brightness); 
detecting an image region corresponding to a vehicle based on first camera data when in the night mode or based on second camera data received from the camera (116) when in the day mode (figure 9, steps 910A and 910B, show and paragraph [0152] discusses that a vehicle is detected in live video frames from the camera, 116, using the daytime model during the daytime and that the vehicle is detected in live video frames from the camera, 116, using the nighttime model during the nighttime); and
classifying a vehicle based on image data in the image region corresponding to the vehicle (figure 9, steps 910A and 910B, show and paragraph [0141] discuses that, in addition to detecting the image region, features of the vehicles are also extracted).
The Examiner notes that this claim is written broadly enough such that it only requires a system comprising a range sensor, a camera, and one or more processors that are capable of being programmed because the limitation “one or more processor [sic] programmable to execute instructions” only requires that the one or more processors are capable of being programmed and 
Ronning discloses, in figure 9 and paragraph [0154], calculating a distance to the identified vehicle, but Ronning does not specifically disclose detecting an image region corresponding to a vehicle based on range sensor data or based on camera image data and classifying a brake light of the vehicle as on or off based on image data in the image region corresponding to the vehicle.
The Examiner recognizes that the “detecting an image region corresponding to a vehicle based on range sensor data when in the night mode or based on camera image data when in the day mode” limitation is written broadly enough such that it allows for detecting an image region based on both range sensor data and camera image data in both the day and night modes.  In other words, the limitation does not preclude the camera image data from being used in the night mode and the range sensor data from being used in the day mode.
In this regard, since Ronning shows performing first process using camera image data from a camera in a day mode or a second process using camera image data from a camera in a night mode, the only elements missing from Ronning is also performing both the first process and second process using range sensor data in addition to the camera image data.
However, Winter discloses this feature.  Like Ronning, Winter is directed towards classifying a vehicle based on image data in an image region corresponding to a vehicle (see Winter’s abstract), but Winter discloses additional features relating to the detection and classification.  For example, Winter teaches that detection of the image region corresponding to a vehicle is based off both radar and camera image data and that the detected image region is used 
According to Winter, the above-discussed additional features are advantageous in drive assistance and collision avoidance systems.  See paragraph [0002].  Winter additionally states that the invention in advantageous because it requires a minimal amount of processing effort.  See paragraph [0032].
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include the above-discussed additional features of Winter in the system disclosed by Ronning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure for the following reasons:
The ‘400, ‘052, and ‘150 Publications each disclose detecting a vehicle region in a camera image in both daytime and nighttime modes; additionally, the ‘150 Publication detects whether the brake lights of a preceding vehicle are on or off.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
September 20, 2021